Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2113
                        Lower Tribunal No. 16-9912
                           ________________


    Eloquence on the Bay Condominium Association, Inc.,
                                  Appellant,

                                     vs.

       Kobi Karp Architecture and Interior Design, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Becker & Poliakoff, P.A., Lilliana M. Farinas-Sabogal, and Edward C.
Lohrer, for appellant.

     The Barthet Firm, John C. Hanson, II, Larry L. Cook and Alexander E.
Barthet; Jonathan W. Segal, P.A., and Jonathan W. Segal, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.
     Affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979).




                                   2